ROBERTSON, Justice,
dissenting.
While it could be said with factual basis that some of the court decisions have strained to find either similar or dissimilar distinguishing characteristics of the persons committing offenses extraneous to the offense on trial to either justify or reject evidence of the other offenses, we are bound by this approach in determining the admissibility of such evidence. Looking then to this record, each appellant raised the defense of alibi through testimony of witnesses that each was in Fort Worth, Texas, on the day of the commission of this offense. In rebuttal to show the alibi testimony was false and to assist in the identity of appellants as the persons who committed the offense on trial, the prosecutor called witness Rimmer who testified to a similar robbery committed in her home in Fort Worth on July 27, 1981 and identified both appellants as the robbers. With regard to the common characteristics of the two offenses, the state points out and the evidence reveals:
1. Both offenses occurred at approximately 10:00 p.m.;
2. Both sets of victims resided in an upper class neighborhood;
*7483. Both sets of victims were watching television at the time of the offense;
4. Two men broke into the homes on both occasions speaking in Spanish in Fort Worth and with Spanish accents in Houston;
5. On both occasions, the intruders covered their faces with masks or a bandana;
6. On both occasions, the intruders wore gloves;
7. On both occasions, the intruders wore long-sleeved dark jackets and dark blue pants;
8. On both occasions, both intruders had guns which they held with two hands;
9. On both occasions, the victims were told to lie on the ground;
10. Both sets of victims were bound with neckties of the husband victim;
11. The heads of both sets of victims were covered by the intruders with cloth material;
12. The intruders in both cases took money and valuable jewelry—some $360,000 in the instant offense and some $95,000 in the extraneous offense;
13. On both occasions, the intruders did not steal the costume jewelry; did not take any works of art; and did not steal the silver.
I believe there are sufficient similar and distinguishing characteristics to authorize admission of the evidence. Dickey v. State, 646 S.W.2d 232 (Tex.Cr.App.1983). The jury was properly instructed that before they could even consider the evidence they must believe beyond a reasonable doubt the appellants committed the Fort Worth offense, and even then they could consider the evidence only for the purpose of proving identity—even if it did that. Therefore, I respectfully dissent.